ORDER
PER CURIAM:
Original proceeding.
*536Kenneth K. Knight and A. Andrew van Teylingen, co-partners, doing business as Knight & van Teylingen, and Kenneth K. Knight, moved this Court for certain orders under a motion and application entitled “Renewed Affidavit, Motion To Stay, and Application For Writ of Supervisory Control (Or Other Appropriate Relief) Staying District Court Proceedings Herein Until Determination Of Appeal, And For Order Directing Plaintiff And The District Court To Appear And Participate In Appeal Proceedings Involving Identical Facts, Issues and Matters.”
Counsel for movants was heard ex parte and thereafter an Order to Show Cause was issued which required The Home Insurance Company and the district court to appear and show cause why the twelfth defense, counterclaim and setoff should not be reinstated and why summary judgment should not be or should not have been entered in favor of Kenneth K. Knight and A. Andrew van Teylingen, co-partners, doing business as Knight & van Teylingen, and against The Home Insurance Company, together with the other relief sought in the proceeding.
Upon the return day counsel for the various parties appeared and were heard in oral argument and the matter was taken under advisement by the Court.
The Court now being advised it is ordered that the relief sought be denied and this proceeding is dismissed.